Title: To Thomas Jefferson from Fulwar Skipwith, 6 December 1788
From: Skipwith, Fulwar
To: Jefferson, Thomas


Bordeaux, 6 Dec. 1788. Encloses a letter which he asks TJ to forward to William Short; asks him also to look over Short’s mail to see whether there is among his letters one with a “superscription” which agrees with “the Direction herein transmitted” this request arises from  his having “recently received advices from Virginia, of a letter being forwarded under cover to Mr. Short, inclosing property to some amount” would like to know that it is safely in TJ’s hands. “The want of inclination (at this season) and indeed the want of opportunity, will detain me on this side the Atlantic, untill the Spring.”
